Citation Nr: 0310777	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for pseudo-folliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1989 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that granted the veteran's claim of 
entitlement to service connection for pseudo-folliculitis 
barbae and evaluated it as 10 percent disabling.  The veteran 
disagreed with this determination in September 1999.  A 
hearing was held at the RO in March 2000.  Following the 
issuance of a statement of the case by the RO in November 
2000, the veteran perfected a timely appeal in January 2001.  
After additional development of this claim, it was returned 
to the Board.

It is noted that, during the pendency of this appeal, the RO 
denied the veteran's request for an increased rating on his 
pseudo-folliculitis barbae by rating decision issued in June 
2000.  Based on the fact that the evaluation assigned to the 
veteran's service-connected pseudo-folliculitis barbae is the 
result of an original claim filed in May 1998, the Board 
notes that all of the evidence considered in the initial 
evaluation following the grant of service connection in April 
1999 must be considered when this claim is re-adjudicated by 
the RO.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

In March 2003, the Board notified the veteran and his 
representative that, pursuant to the authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), it was undertaking additional 
development with respect to the issue of an initial 
evaluation in excess of 10 percent for service-connected 
pseudo-folliculitis barbae.  Specifically, the veteran was 
notified that he was being scheduled for VA examination.  The 
report of this examination, accomplished in April 2003, has 
been associated with the veteran's claims folder.  

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) (2002).  As such, although the Board 
has obtained a copy of the April 2003 VA examination report, 
in light of the Federal Circuit's decision, the case must be 
remanded.

Further, the Board notes that, during the pendency of this 
appeal, the regulations pertaining to Diagnostic Code 7806 
(Eczema), which is potentially applicable to the veteran's 
currently appealed claim, were revised, effective August 30, 
2002.  67 Fed. Reg. 49590-49599 (Aug. 30, 2002).  Where, as 
here, the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As such, on remand, the RO should advise the veteran 
of the criteria contained in the revised Diagnostic Code 
7806.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.	The RO should provide the veteran with 
a copy of the criteria contained in 
the former and revised Diagnostic Code 
7806.
2.	The RO should contact the VA Medical 
Center in Washington, D.C., Maria V. 
Klaus, M.D. (if available), for the 
purpose of obtaining an addendum to 
her April 2003 dermatology examination 
of the veteran.  The claims folder 
should be sent to Dr. Klaus or any 
other designated dermatologist for 
review.
(I)  If Dr. Klaus is available, ask 
her to answer the following 
questions:  Does the veteran have 
scars on the head, face, or neck as 
the result of pseudo-folliculitis 
barbae?  If the veteran does have 
scars on the head, face, or neck 
resulting from pseudo-folliculitis 
barbae, ask Dr. Klaus to 
specifically address questions (a) 
through (d):
(a)	Does the veteran have one 
characteristic of 
disfigurement?
(b)	Does the veteran have 
visible or palpable tissue 
loss and either gross 
distortion or asymmetry of 
one feature or paired set 
of features (nose, chin, 
forehead, eyes (including 
eyelids), ears (auricles), 
cheeks, lips), or with two 
or three characteristics of 
disfigurement?
(c)	Does the veteran have 
visible or palpable tissue 
loss and either gross 
distortion or asymmetry of 
two features or paired sets 
of features (nose, chin, 
forehead, eyes (including 
eyelids), ears (auricles), 
cheeks, lips), or with four 
or five characteristics of 
disfigurement?
(d)	Does the veteran have 
visible or palpable tissue 
loss and either gross 
distortion or asymmetry of 
three or more features or 
paired sets of features 
(nose, chin, forehead, eyes 
(including eyelids), ears 
(auricles), cheeks, lips), 
or with six or more 
characteristics of 
disfigurement?
(Note:  For purposes of 
answering the above questions 
((a) through (d)), the 8 
characteristics of 
disfigurement are:  (1) a scar 
5 or more inches in length; (2) 
a scar at least one-quarter 
inch wide at the widest part; 
(3) surface contour of scar 
elevated or depressed on 
palpation; (4) a scar adherent 
to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an 
area exceeding six square 
inches; (6) skin texture 
abnormal (i.e., irregular, 
atrophic, shiny, scaly) in an 
area exceeding six square 
inches; (7) underlying soft 
tissue missing in an area 
exceeding six square inches; 
and (8) skin indurated and 
inflexible in an area exceeding 
six square inches).
(II)  Dr. Klaus should also be asked 
to address the following questions:  
(a)  Is the veteran's pseudo-
folliculitis barbae manifested by 
exudation or itching constantly, 
extensive lesions, or marked 
disfigurement?  (b)  Is the 
veteran's pseudo-folliculitis barbae 
manifested by ulceration or 
extensive exfoliation or crusting, 
and systemic or nervous 
manifestations, or is it 
exceptionally repugnant?  (c)  
Specify whether the veteran's 
pseudo-folliculitis barbae: (i) 
affects 20 to 40 percent of the 
entire body; (ii) affects 20 to 40 
percent of the exposed areas; (iii) 
affects more than 40 percent of the 
entire body; or (iv) affects more 
than 40 percent of the exposed 
areas?
(III)  Finally, does the veteran's 
pseudo-folliculitis barbae: (a) 
require systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but 
not constantly, during the past 12-
month period; or (b) require 
constant or near-constant systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs during 
the past 12-month period?

(IV)  If Dr. Klaus is not available, 
the VA Medical Center in Washington, 
D.C., is asked to designate another 
dermatologist.  The reviewing 
dermatologist should answer the 
following questions:  Does the 
veteran have scars on the head, 
face, or neck as the result of 
pseudo-folliculitis barbae?  If the 
veteran does have scars on the head, 
face, or neck resulting from pseudo-
folliculitis barbae, ask the 
reviewing dermatologist to 
specifically address questions (a) 
through (d):
(a)	Does the veteran have one 
characteristic of 
disfigurement?
(b)	Does the veteran have 
visible or palpable tissue 
loss and either gross 
distortion or asymmetry of 
one feature or paired set of 
features (nose, chin, 
forehead, eyes (including 
eyelids), ears (auricles) , 
cheeks, lips), or with two 
or three characteristics of 
disfigurement?
(c)	Does the veteran have 
visible or palpable tissue 
loss and either gross 
distortion or asymmetry of 
two features or paired sets 
of features (nose, chin, 
forehead, eyes (including 
eyelids), ears (auricles), 
cheeks, lips), or with four 
or five characteristics of 
disfigurement?
(d)	Does the veteran have 
visible or palpable tissue 
loss and either gross 
distortion or asymmetry of 
three or more features or 
paired sets of features 
(nose, chin, forehead, eyes 
(including eyelids), ears 
(auricles), cheeks, lips), 
or with six or more 
characteristics of 
disfigurement?
(Note:  For purposes of 
answering the above questions 
((a) through (d)), the 8 
characteristics of 
disfigurement are:  (1) a scar 
5 or more inches in length; (2) 
a scar at least one-quarter 
inch wide at the widest part; 
(3) surface contour of scar 
elevated or depressed on 
palpation; (4) a scar adherent 
to underlying tissue; (5) skin 
hypo- or hyper-pigmented in an 
area exceeding six square 
inches; (6) skin texture 
abnormal (i.e., irregular, 
atrophic, shiny, scaly) in an 
area exceeding six square 
inches; (7) underlying soft 
tissue missing in an area 
exceeding six square inches; 
and (8) skin indurated and 
inflexible in an area exceeding 
six square inches).
(V). Reviewing dermatologist is also 
asked to address the following 
questions:  Is the veteran's pseudo-
folliculitis barbae manifested by 
exudation or itching constantly, 
extensive lesions, or marked 
disfigurement?  Is the veteran's 
pseudo-folliculitis barbae manifested 
by ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or is it exceptionally 
repugnant?  Specify whether the 
veteran's pseudo-folliculitis barbae: 
(a) affects 20 to 40 percent of the 
entire body; (b) affects 20 to 40 
percent of the exposed areas; (c) 
affects more than 40 percent of the 
entire body; or (d) affects more than 
40 percent of the exposed areas?
Finally, the reviewing dermatologist 
is asked to the address the following 
question, does the veteran's pseudo-
folliculitis barbae: (a) require 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period; or (b) require constant or 
near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during the 
past 12-month period?

3.	To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  If any 
action taken is deficient in any 
manner, appropriate corrective action 
should be undertaken.

4.	After completing the above 
development, and after undertaking any 
additional development deemed 
warranted by the record, and keeping 
in mind the dictates of the Veterans 
Claims Assistance Act of 2000 (VCAA), 
the RO should re-adjudicate the 
veteran's request for an initial 
evaluation in excess of 10 percent for 
service-connected pseudo-folliculitis 
barbae in light of the evidence 
received since the November 2000 
statement of the case and associated 
with the veteran's claims folder in 
response to the Board's December 2002 
development request.  In doing so, the 
RO is asked to consider the criteria 
for eczema set forth in Diagnostic 
Code 7806 in effect prior to August 
30, 2002, as well as the revised 
criteria for this condition that 
became effective on that date.  In its 
decision, the RO must consider the 
report of the veteran's VA dermatology 
examination accomplished in April 2003 
and any addendum to this report 
obtained in response to the 
development actions listed above.  As 
noted above, because the veteran has 
disagreed with the initial evaluation 
assigned to his service-connected 
pseudo-folliculitis barbae, all of the 
evidence considered in the initial 
evaluation following the grant of 
service connection in April 1999 must 
be considered when the veteran's claim 
is re-adjudicated by the RO.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999); AB v. Brown, 6 Vet. App. 35, 
38 (1993).  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns 
noted in this REMAND.

5.	If the benefits sought by the veteran 
on appeal continue to be denied, he 
and his representative must be 
furnished a supplemental statement of 
the case and afforded an appropriate 
opportunity to submit written or other 
argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


